Matter of New York Schools Ins. Recriprocal v Staines (2015 NY Slip Op 07663)





Matter of New York Schools Ins. Recriprocal v Staines


2015 NY Slip Op 07663


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
JEFFREY A. COHEN, JJ.


2014-08762
 (Index No. 1138/14)

[*1]In the Matter of New York Schools Insurance Recriprocal, respondent,
v James Staines, appellant.


Dell & Dean, PLLC (Mischel & Horn, P.C., New York, N.Y. [Scott T. Horn and Naomi M. Taub], of counsel), for appellant.
Ahmuty, Demers & McManus, Albertson, N.Y. (Glenn A. Kaminska and Nicholas M. Cardascia of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for supplementary uninsured/underinsured motorist benefits, the appeal is from an order of the Supreme Court, Nassau County (K. Murphy, J.), entered July 10, 2014, which granted the petition.
ORDERED that the order is reversed, on the law, with costs, the petition is denied and the proceeding is dismissed.
The petitioner commenced this proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim made by James Staines against the petitioner for supplementary uninsured/underinsured motorist benefits. The Supreme Court should have denied the petition and dismissed the proceeding. Although Staines did not comply with a provision of the subject insurance policy requiring him to "immediately" forward to the petitioner the summons and complaint in his action against the motorist who was allegedly at fault in the subject accident, the petitioner failed to demonstrate that it suffered any prejudice resulting from his delay in doing so (see Matter of Brandon [Nationwide Mut. Ins. Co.], 97 NY2d 491, 498; Matter of New York Cent. Mut. Fire Ins. Co. v Reinhardt, 27 AD3d 751, 752; State Farm Mut. Auto. Ins. Co. v Sparacio, 297 AD2d 284, 285).
RIVERA, J.P., BALKIN, DICKERSON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court